t c memo united_states tax_court michael t hawkins and janine m hansen petitioners v commissioner of internal revenue respondent docket no filed date michael t hawkins and janine m hansen pro sese alan j tomsic for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on petitioners’ motion to dismiss for lack of jurisdiction respondent’s motion for summary_judgment and respondent’s motion to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioners failed to file federal_income_tax returns for and on date respondent issued to each petitioner a notice_of_deficiency for those years relying on forms w-2 wage and tax statement and forms information respondent determined deficiencies in petitioners’ federal income taxes as follows michael t hawkins year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure janine m hansen year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- dollar_figure petitioners resided in sparks nevada on date when they timely filed their petition on date respondent filed an answer on date respondent then filed a motion for summary_judgment summary_judgment motion on date petitioners filed a response to motion for summary_judgment response to summary_judgment motion and a motion to dismiss for lack of jurisdiction jurisdiction motion the court heard the motions together and at the conclusion of the hearing respondent made an oral motion to impose a penalty under sec_6673 penalty motion the parties did not enter into a stipulation of facts discussion i jurisdiction motion we consider the jurisdiction motion first because our jurisdiction is prerequisite to any other action we may take the jurisdiction of this court is governed by statute sec_7442 for a taxpayer to maintain an action in this court there must be a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 91_tc_1019 in the jurisdiction motion petitioners do not dispute that respondent issued a notice_of_deficiency to each of them for each of the years in issue and they do not dispute that the petition they filed was timely instead petitioners contend that rule sec_24 and governing appearance and practice of counsel before the court violate the religious freedom restoration act of rfra publaw_103_141 107_stat_1488 currently codified pincite u s c secs 2000bb to 2000bb-4 that petitioners are not taxpayers subject_to the jurisdiction of this court and that the issues raised in the jurisdiction motion including petitioners’ claim of constitutional entitlement to a jury trial can be decided only by an article iii court a rule sec_24 and do not violate rfra sec_7453 provides generally that the proceedings of the tax_court shall be conducted in accordance with such rules_of_practice and procedure other than rules of evidence as the tax_court may prescribe accordingly this court has over many years developed a comprehensive set of rules which are designed and calculated to increase our efficiency in adjudicating genuine tax disputes 86_tc_1128 rule a provides no entry of appearance by counsel not admitted to practice before this court will be effective until counsel shall have been admitted but counsel may be recognized as counsel in a pending case to the extent permitted by the court and then only where it appears that counsel can and will be promptly admitted for the procedure for admission to practice before the court see rule rule restricts admission to practice before the tax_court to two classes of persons attorneys in good standing of the bar of the supreme court of the united_states or of the highest or appropriate court of any state or of the district of columbia or any commonwealth territory or possession_of_the_united_states and applicants not attorneys at law who pass a written examination given by the tax_court as well as an additional oral examination if required by the court this court has stated the requirement that only qualified persons are permitted to represent litigants before this court is for the protection of litigants by insuring that only persons able to properly represent a party appear for him cupp v sec_7452 specifically provides that the taxpayer shall be represented in accordance with the rules_of_practice and procedure prescribed by this court see sec_301_7452-1 proced admin regs sec_7452 further provides that no qualified_person shall be denied admission to practice before the tax_court because of his failure to be a member of any profession or calling commissioner 65_tc_68 affd without published opinion 559_f2d_1207 3d cir petitioners argue that the requirements of rule a and rule conflict with their religious rights under rfra that these rules are invalid and that therefore this court lacks jurisdiction congress enacted rfra in response to 494_us_872 in smith the supreme court held that valid neutral laws of general applicability do not violate a person’s religious rights even when the law is not supported by a compelling governmental interest see id 110_tc_137 affd 170_f3d_173 3d cir prior to smith the government had to demonstrate that the application of such laws to religious practices was essential to accomplish an overriding governmental interest or represented the least restrictive means of achieving some compelling state interest employment div v smith supra pincite o’connor j concurring in judgment see also adams v commissioner supra pincite rfra restores the compelling interest test used prior to smith by prohibiting the government from imposing a substantial burden on the free exercise of religion unless it demonstrate sec_2 in 521_us_507 the supreme court held that the religious freedom restoration act of rfra publaw_103_141 107_stat_1488 currently codified pincite u s c secs 2000bb to 2000bb-4 was unconstitutional as applied to state and local laws although neither party has raised the issue we note that rfra has since been upheld as constitutional as applied in the federal realm see 290_f3d_1210 9th cir that application of the burden is the least restrictive means of achieving a compelling governmental interest see u s c sec 2000bb-1 b adams v commissioner supra in evaluating whether the government has met the compelling interest test cases decided prior to smith are applicable and the test should not be construed more stringently or more leniently than it was prior to smith adams v commissioner supra pincite substantial burden to establish a violation under rfra a claimant must first show that the government substantially burdened his or her free exercise of religion u s c sec 2000bb-1 a a statute burdens the free exercise of religion if it puts substantial pressure on an adherent to modify his behavior and to violate his beliefs 450_us_707 a substantial burden must be more than an in addition to the compelling interest test provided for by rfra petitioners rely on 176_f3d_1202 9th cir to assert a hybrid-rights claim and apply a strict scrutiny analysis in 494_us_872 the supreme court excepted a hybrid-rights claim from its rational basis analysis and thus recognized the applicability of the strict scrutiny analysis where a law involves not the free exercise clause alone but the free exercise clause in conjunction with other constitutional protections petitioners’ argument for strict scrutiny analysis here amounts to a request for application of the compelling interest test set forth by rfra see eg 530_us_703 scalia j dissenting referring to that stringent mode of constitutional analysis our cases refer to as ‘strict scrutiny ’ which requires that the restriction be narrowly tailored to serve a compelling state interest see also 87_tc_1285 affd 838_f2d_1215 6th cir inconvenience 290_f3d_1210 9th cir citing 227_f3d_1110 9th cir petitioners present mere summary assertions that rule sec_24 and substantially burden their right to free exercise of religion and fail to identify any aspect of their religion that has been violated at the hearing petitioners sought to have a religious adviser enter an appearance as their counsel this person was not an attorney nor had he established his qualifications by passing a written examination given by the tax_court and the court would not accept his formal appearance nevertheless the court allowed petitioners’ religious adviser to confer with petitioners at regular intervals throughout the proceedings and to sit at petitioners’ counsel desk petitioners stated that they had spoken with an attorney regarding this matter that the attorney was a member of the bar of the state of nevada but that the attorney would have refused to pay the fee rfra originally defined the term exercise of religion as the exercise of religion under the first amendment to the constitution u s c sec 2000bb-2 the religious land use and institutionalized persons act of rluipa publaw_106_274 stat currently codified pincite u s c secs 2000cc to 2000cc-5 amended certain provisions of rfra including the definition of exercise of religion rluipa secs a a rluipa amends rfra so that exercise of religion now means religious exercise as defined in section 2000cc-5 of this title u s c sec 2000bb-2 religious exercise for purposes of rfra is defined to include any exercise of religion whether or not compelled by or central to a system of religious belief rluipa u s c sec 2000cc-5 a required to appear before the court nevertheless the attorney was not present at the hearing on this record we find that rule sec_24 and did not place a substantial burden on petitioners’ exercise of religion those rules did not put substantial pressure on petitioners to modify their behavior and to violate their beliefs at most petitioners claim only that they may have been inconvenienced in their search for an attorney who shares their religious beliefs rule sec_24 and did not at any time interfere with petitioners’ observance of their religion moreover none of petitioners’ constitutional rights have been violated petitioners represented themselves pro sese before the court they had the benefit of the advice of their religious adviser and they had ample opportunity to have their case heard see cupp v commissioner supra 78_tc_979 rule sec_24 and do not violate rfra’s substantial burden test nevertheless even if we were to determine that rule sec_24 and did substantially burden petitioners’ free exercise of petitioners are members of both the church of jesus christ of latter day saints and the first christian fellowship of eternal sovereignty petitioners have presented no evidence suggesting that members of the church of jesus christ of latter day saints a large and prominent religious denomination are not represented in the bar of this court petitioners have introduced into evidence the testament of sovereignty with respect to beliefs of the first christian fellowship of eternal sovereignty but have failed to show how rule sec_24 and interfere with their exercise of religion as described therein religion respondent has satisfied the compelling interest test compelling governmental interest test in cases where the claimants’ rights have been substantially burdened the government may impose a substantial burden on the free exercise of religion if it demonstrates that the application of the burden i is in furtherance of a compelling governmental interest and ii is the least restrictive means of furthering that compelling interest u s c sec 2000bb-1 b see 114_tc_511 in addition to holding that rule sec_24 and do not violate the substantial burden test of the rfra we conclude that respondent satisfies the compelling interest and least restrictive means test respondent’s interest in administering the tax system properly is a compelling governmental interest see eg 490_us_680 e ven a substantial burden would be justified by the ‘broad public interest in maintaining a sound tax system ’ free of ‘myriad exceptions flowing from a wide variety of religious beliefs ’ quoting 455_us_252 this court has stated the supreme court has established that uniform mandatory participation in the federal_income_tax system irrespective of religious belief is a compelling governmental interest as a result requiring petitioner’s participation in the federal_income_tax system is the only and thus the least restrictive means of furthering the government’s interest citations omitted adams v commissioner supra pincite see hernandez v commissioner supra united_states v lee supra rule sec_24 and exist for the protection of the litigants practicing before the court and contribute to the fair and orderly trial of tax matters since the tax_court is an integral part of the federal_income_tax system the government has a compelling interest in the administration of the whole tax system including its trials see 888_f2d_636 9th cir holding that the government’s compelling interest in a fair and orderly trial in criminal proceedings relating to a failure to pay federal income taxes outweighed the taxpayer’s wish contrary to the rules of the court to be represented by a lay person who shared his religious beliefs we hold that the government has a compelling interest in the fair and orderly trials of this court which are important to the maintenance and the administration of a sound tax system rule sec_24 and are an integral part of the least restrictive means of achieving that interest accordingly rule sec_24 and do not violate rfra b remaining contentions concerning jurisdiction the remaining contentions with respect to jurisdiction raised by petitioners are shopworn frivolous assertions that we perceive no need to refute with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir nevertheless we briefly address at least some of petitioners’ contentions and dispose_of them expeditiously first petitioners are taxpayers subject_to the federal_income_tax see sec_1 a 783_f2d_934 9th cir their income from labor or services as reported on their form_w-2 statements and forms constitutes income subject_to federal_income_tax see sec_1 a 119_tc_252 second the united_states tax_court is a legislative court established under article i of the united_states constitution sec_7441 it has jurisdiction to determine the correct amount of a deficiency sec_6214 the constitutionality of the tax_court repeatedly has been upheld on the basis of congressional authority to create specialized courts under article i of the constitution 501_us_868 80_tc_1111 57_tc_392 petitioners contend that only a court established under article iii of the constitution rather than a legislative court established under article i of the constitution can adjudicate the issues they have raised petitioners’ arguments have no petitioners’ reliance on the statutory language of rfra is erroneous rfra provides a person whose religious exercise has been burdened in violation of this section may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief against a government standing to assert a claim or defense under this section shall be governed by the general rules of standing under article iii of the constitution u s c sec 2000bb-1 c emphasis added rfra merely applies the constitutional parameters of standing to any alleged continued merit third it is well established that there is no constitutional right to a jury trial in a suit concerning federal tax_liability in the tax_court 675_f2d_1077 9th cir affg tcmemo_1979_479 rowlee v commissioner supra cupp v commissioner t c pincite where a taxpayer takes advantage of the procedure of filing a petition in the tax_court without payment of the tax any deprivation of a jury trial is due to his own act for the foregoing reasons petitioners’ jurisdiction motion will be denied ii summary_judgment motion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 104_tc_574 rule a provides that either party may move with or without supporting affidavits for summary_judgment upon all or any part of the legal issues in controversy under rule b decision shall thereafter be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see o'neal v continued violation of the statute the tax_court clearly has jurisdiction to hear an rfra challenge see eg 110_tc_137 affd 170_f3d_173 3d cir commissi102_tc_666 quoting 98_tc_383 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be made in a manner most favorable to the party opposing summary_judgment 85_tc_812 the nonmoving party however must do more than merely allege or deny facts in its pleadings and must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party rule d 115_tc_554 petitioners assert in their response to the summary_judgment motion that respondent has acted in an invidious and or covert manner to reduce restrict and eventually eliminate all god given rights guaranteed by the constitution and also privileges granted by the constitution specifically or even generally so the governments could establish a civil socialist secular irreligion religion and government that are diametrically opposed to christianity and christian liberty as originally established in the constitution and bill of rights which are both integral parts of the religions of the petitioners and for all these reasons and more the petitioners challenge the appropriateness of collection actions and or existence of amount of the tax petitioners through the petition response to summary_judgment motion and oral argument assert the following general issues whether respondent’s adjustments are barred whether the alleged deficiencies are in violation of rfra whether petitioners have been denied due process whether respondent filed the summary_judgment motion timely and whether the representative of respondent has legal authority to act on behalf of respondent petitioners though do not present the court with any specific facts showing any genuine issue for trial despite this court’s express requirement for such a showing see rule d petitioners’ repeated assertions of the existence of questions of fact are insufficient and without foundation and we conclude that this case is appropriate for summary_judgment a respondent’s adjustments are sustained deficiencies gross_income includes all income from whatever source derived sec_61 respondent’s determinations in a notice_of_deficiency are presumed correct 290_us_111 petitioners merely allege that respondent’s determination of deficiencies in and additions to tax are incorrect the arguments they put forward are frivolous and without merit petitioners contend that the individual_master_file imf for each petitioner has incorrect information and that they have no tax_liability petitioners’ contentions however are blanket statements and they provide no support for their bare allegations that there are genuine issues for trial moreover petitioners have not produced any information or set forth any specific facts to contradict the gross_income reflected on petitioners’ w-2 statements and forms we hold that there is no genuine issue as to any material fact additions to tax under sec_6651 and sec_6654 sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return the addition_to_tax may be avoided if the failure_to_file is due to reasonable_cause and not willful neglect sec_6651 reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 sec_301 c proced admin regs and willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra sec_6654 imposes an addition_to_tax for failure to pay estimated_tax the imposition of the addition_to_tax under sec_6654 as to the years in question is mandatory when an individual fails to make the required estimated_tax payments unless the petitioner falls within one of the exceptions set forth in the statute see sec_6654 e 75_tc_1 petitioners do not offer any explanation that their failure_to_file was due to reasonable_cause and not willful neglect the record demonstrates rather that petitioners chose not to file any returns in pursuit of what can only be regarded as a religious rights protest against the federal_income_tax petitioner hawkins did not pay any estimated_tax during the years at issue and did not show the applicability of any statutory exception under sec_6654 petitioners have not assigned error or provided any statement of fact to dispute respondent’s determinations with respect to the additions to tax accordingly respondent is entitled to summary adjudication as to the additions to tax in question rule b 118_tc_358 see also 116_tc_438 b the federal_income_tax does not violate rfra the gist of petitioners’ response to the summary_judgment motion like the arguments made by petitioners in the jurisdiction motion is that the federal_income_tax violates rfra as previously discussed with respect to the jurisdiction motion supra p the uniform mandatory participation in the federal_income_tax system irrespective of religious belief is a compelling governmental interest 110_tc_137 citing 455_us_252 requiring petitioners’ participation in the federal_income_tax system is the only and thus the least restrictive means of furthering the government’s compelling interest adams v commissioner supra holding that rfra does not exempt a taxpayer from federal income taxes regardless of whether the specifically petitioners assert that the government of the united_states via respondent has acted in an invidious and or covert manner to establish a religion and or restrain the exercise of our petitioners’ religion petitioners also assert that the alleged taxes are an attempt to support religious activities or institutions and to compel petitioners to engage in conduct and or to refrain from religiously motivated activities we petitioners find objectionable petitioners’ religious beliefs are substantially burdened the federal_income_tax system does not violate rfra c remaining contentions in response to summary_judgment motion the remaining contentions raised by petitioners in the response to summary_judgment motion are shopworn and frivolous assertions that do not deserve careful analysis see 737_f2d_1417 5th cir first as previously discussed petitioners’ contention that rfra provides for this matter to be heard by an article iii court and their argument about their right to a jury trial with respect to this case are without merit see supra pp second petitioners have not been denied due process the provision of an administrative hearing before the appeals_division is not essential to the validity of a notice_of_deficiency and would have been futile since petitioners did not dispute the computation or amount of the tax see 60_tc_522 affd per curiam 499_f2d_550 2d cir see also corcoran v commissioner t c memo petitioners contend that the least restrictive means of furthering the government’s compelling interest is to simply waive the determined deficiencies in and additions to tax in support of their argument petitioners rely on the unsubstantiated argument that during the previous years and respondent allegedly did not pursue any adjustments petitioners’ argument however must fail because it is well settled that each taxable_year stands on its own and must be separately considered respondent is not bound in any given year to allow the same treatment permitted in a previous year 113_tc_158 the circumstances of prior years are not relevant and we consider only the taxable years at issue before this court rejecting taxpayer’s due process claims that the notice_of_deficiency was invalid and finding that an adminstrative hearing would have been futile because the taxpayers never disputed the actual amounts of the tax affd 54_fedappx_254 9th cir the applicable provisions of the statute and regulations are clear and petitioners have no basis to assert that they have been deprived of due process because their inquiries about requirements that they keep books and file tax returns allegedly have gone unanswered by the internal_revenue_service see sec_6001 sec_6011 sec_1_6001-1 sec_1_6011-1 income_tax regs petitioners are not denied due process simply because they are not in an article iii court see supra p third respondent timely filed the summary_judgment motion rule a states that a motion for summary_judgment may be made at any time commencing days after the pleadings are closed respondent filed the answer on date and the summary_judgment motion more than months later on date the pleadings in this case were closed long before respondent filed the summary_judgment motion see rule sec_34 sec_36 sec_37 sec_38 sec_121 fourth petitioners’ contentions at the hearing that respondent’s representative who prepared and issued the notices of deficiency lacked the legal authority to act in the name of respondent and petitioners’ requiring proof of the delegation of authority from respondent are frivolous and without merit see 118_tc_162 in the absence of any valid issue for review and for the foregoing reasons we conclude that respondent is entitled to judgment as a matter of law sustaining each notice_of_deficiency issued to petitioners iii penalty motion sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 114_tc_136 quoting 791_f2d_68 7th cir this proceeding was petitioners’ first appearance before this court respondent first raised the penalty motion at the hearing in view of the circumstances of this case and the nature of petitioners’ rfra arguments we shall deny respondent’s motion and we shall not impose the penalty nevertheless we place petitioners on notice that if petitioners institute or maintain a proceeding with frivolous arguments in the future this court may impose such a penalty we have considered all of petitioners’ arguments and contentions and to the extent not discussed above conclude they are irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered
